

115 HR 2903 IH: Rural Reasonable and Comparable Wireless Access Act of 2017
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2903IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. McKinley (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to promulgate regulations that establish a national standard for determining whether mobile and broadband services available in rural areas are reasonably comparable to those services provided in urban areas. 
1.Short titleThis Act may be cited as the Rural Reasonable and Comparable Wireless Access Act of 2017. 2.Availability of mobile and broadband services in underserved rural areas (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall promulgate regulations that establish a national standard for determining, for purposes of rural, insular, and high cost universal service support pursuant to subsection (b)(3) of section 254 of the Communications Act of 1934 (47 U.S.C. 254), whether commercial mobile service, commercial mobile data service, and broadband internet access service available in rural areas are reasonably comparable to those services provided in urban areas. 
(b)Underserved rural areasThe standard established under subsection (a) shall— (1)define a rural area as any area that is either— 
(A)a rural area (as defined in paragraph (1) of section 54.600(b) of title 47, Code of Federal Regulations); or (B)a service area (as defined in section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e))) served by a rural telephone company (as defined in section 3 of such Act (47 U.S.C. 153)); 
(2)define a rural area as underserved, with respect to a service described in subsection (a), if service that meets or exceeds the standard established under such subsection is not available in the area; and (3)provide that a rural area will be considered underserved, with respect to a service described in subsection (a), if tests show that the service available in the area does not meet or exceed the applicable averages determined under subsection (c)(1).  
(c)Data from urban areasThe Commission shall— (1)gather data on average signal strengths and average speeds of commercial mobile service and commercial mobile data service, and on average speeds of broadband internet access service, provided in the 20 most populous metropolitan statistical areas; and 
(2)specify in the standard established under subsection (a) that— (A)commercial mobile service or commercial mobile data service available in rural areas is reasonably comparable to that service provided in urban areas only if the average signal strengths and average speeds meet or exceed the averages determined under paragraph (1) for such service; and 
(B)broadband internet access service available in rural areas is reasonably comparable to that service provided in urban areas only if the average speeds meet or exceed the averages determined under paragraph (1) for such service.  (d)Periodic updating of dataThe Commission shall periodically update the data gathered under subsection (c)(1).  
(e)DefinitionsIn this section: (1)Broadband internet access serviceThe term broadband internet access service means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service. Such term includes any service that the Commission finds to be providing a functional equivalent of the service described in the previous sentence. 
(2)Commercial mobile serviceThe term commercial mobile service has the meaning given such term in section 332 of the Communications Act of 1934 (47 U.S.C. 332). (3)Commercial mobile data serviceThe term commercial mobile data service has the meaning given such term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401). 
(4)CommissionThe term Commission means the Federal Communications Commission. 